FULBRIGHT & JAWORSKI L.L.P. 666 Fifth Avenue, 31st Floor New York, New York 10103-3198 October 5, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attention:Robert S. Littlepage Re:Orckit Communications Ltd. Form 20-F for the fiscal year ended December 31, 2010 Filed June 29, 2011 File No. 0-28724 Dear Mr. Littlepage: As we discussed, Orckit Communications Ltd. will respond to the comment letter, dated October 5, 2011, from the Securities and Exchange Commission by November 14, 2011. Very truly yours, /s/ Neil Gold Neil Gold cc: Uri Shalom
